Case 3:20-mj-04617-DEB Document 1 Filed 10/26/20 PageID.1 Page 1 of 12




                                                    20MJ4617




Oct. 26, 2020
Case 3:20-mj-04617-DEB Document 1 Filed 10/26/20 PageID.2 Page 2 of 12
Case 3:20-mj-04617-DEB Document 1 Filed 10/26/20 PageID.3 Page 3 of 12
Case 3:20-mj-04617-DEB Document 1 Filed 10/26/20 PageID.4 Page 4 of 12
Case 3:20-mj-04617-DEB Document 1 Filed 10/26/20 PageID.5 Page 5 of 12
Case 3:20-mj-04617-DEB Document 1 Filed 10/26/20 PageID.6 Page 6 of 12
Case 3:20-mj-04617-DEB Document 1 Filed 10/26/20 PageID.7 Page 7 of 12
Case 3:20-mj-04617-DEB Document 1 Filed 10/26/20 PageID.8 Page 8 of 12
Case 3:20-mj-04617-DEB Document 1 Filed 10/26/20 PageID.9 Page 9 of 12
Case 3:20-mj-04617-DEB Document 1 Filed 10/26/20 PageID.10 Page 10 of 12
Case 3:20-mj-04617-DEB Document 1 Filed 10/26/20 PageID.11 Page 11 of 12
Case 3:20-mj-04617-DEB Document 1 Filed 10/26/20 PageID.12 Page 12 of 12
